Title: To Thomas Jefferson from David Gelston, 7 April 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York April 7th. 1806
                        
                        I now inclose Capt. Roberts bill of lading for the two cases wine received from Marseilles—
                        I have requested the Collector at Alexandria to forward them on their arrival—The amt. of duties and other
                            expenses are also inclosed—
                        With very great respect, I have the honor to be, Sir, your obedient servant
                        
                            David Gelston
                            
                        
                    